DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circumferential groove" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerresheim (WO 01/15918, of record). 
As best depicted in Figure 1c, Gerresheim teaches a tire construction comprising a plurality of inclined belt layers 3 and a plurality of circumferential cord layers 4-6, wherein a high rigidity region including a tire equator can be defined between low rigidity regions.  In such an instance, the high rigidity region includes 3 layers of circumferential cord reinforcements and low rigidity regions include 2 layers and 1 layer, respectively.  See the annotated figure below.


    PNG
    media_image1.png
    786
    975
    media_image1.png
    Greyscale






	Also, with respect to claim 1, the claimed inclination angles are consistent with those that are commonly used in tire belt layers (Gerresheim actually refers to cord angles between approximately 15 to 30 degrees when describing the same belt plies in Figure 2- Page 6, Lines 5+).
	Lastly, regarding claim 1, any individual tread groove can be viewed as “the circumferential groove”.  More particularly, given that a wide groove width is at least 30 mm, it reasons that either of the grooves in the low rigidity region can be viewed as “the circumferential groove” and such grooves would be expected to have a significantly smaller width in accordance to the claimed invention (claimed values are consistent with common groove dimensions).  It is further noted that the claims are directed to absolute dimensions and tire dimensions are recognized as being a function of the intended use and ultimately the tire size.      
	With respect to claim 2, the axial extent of the high rigidity regions (and thus the low rigidity regions) can be arbitrarily selected so as to satisfy the claimed quantitative relationships.  It is emphasized that any axial region including the entire third circumferential cord layer 6 would have a greater rigidity than regions on respective sides and such an axial region would similarly correspond with a high negative ratio (based on presence on wide circumferential groove). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerresheim as applied in the previous paragraph and further in view of Ubukata (US 6,260,596, of record).  
	As detailed above, Gerresheim teaches a tire construction including a plurality of inclined belt layers and a plurality of circumferential cord layers, wherein a high rigidity portion is present in regions having greater number of circumferential cord layers and a pair of low rigidity portions are present on axially sides of said high rigidity region (includes smaller number of circumferential cord layers).  Additionally, a larger negative ratio is associated with said high rigidity region (due to presence of wide circumferential groove).  In such an instance, however, Gerresheim (Page 6, Lines 5+) broadly describes the use of cords having inclination angles of approximately 15-30 degrees in said inclined belt layers without specifying nay difference in cord angle.     
	Ubukata, on the other hand, is similarly directed to a tire construction comprising a plurality of inclined belt layers 10 and a plurality of circumferential cord layers 13.  Ubukata further teaches that cords in respective inclined belts (a) are inclined between 10 and 45 degrees and (b) have inclination angles that differ between 5 degrees and 35 degrees (Abstract and Column 1, Lines 25-55).  Ubukata states that such a design contributes to high speed durability and steering stability (Column 1, Lines 24+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use different cord angles in respective inclined belts of Gerresheim, in view of Ubukata, for the benefits detailed above.  For example, if a first inclined belt layer include cords inclined at 30 degrees, a second inclined belt layer 
	Lastly, regarding claim 3, Gerresheim states that the inclined belts are “preferably” formed with steel cords (Page 6, Lines 12-13).  It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  It is further noted that Ubukata evidences the benefits of reduced weight associated with textile cords, as compared to steel cords (Column 1, Lines 10+).  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to adopt the belt design of Ubukata in the tire of Gerresheim.     
	With respect to claim 4, the axial extent of the high rigidity regions (and thus the low rigidity regions) can be arbitrarily selected so as to satisfy the claimed quantitative relationships.  It is emphasized that any axial region including the entire third circumferential cord layer 6 would have a greater rigidity than regions on respective sides and such an axial region would similarly correspond with a high negative ratio (based on presence on wide circumferential groove).
Response to Arguments
7.	Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Gerresheim has a groove width of 30 mm or more and such is in direct contrast to the claimed invention.  As detailed above, though, the claims imply require that “the circumferential main groove” has a specific width and any of the grooves in the low rigidity region, for example, can be viewed as such a groove.  More particularly, groove widths between 4 mm and 10 mm are consistent with standard tread grooves.  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 12, 2021